880 P.2d 431 (1994)
320 Or. 107
STATE of Oregon, Respondent on Review,
v.
Thomas Eldridge LAWRENCE, Petitioner on Review.
DC 903896; CA A70304; SC S39919.
Supreme Court of Oregon.
Argued and Submitted August 31, 1993.
Decided September 9, 1994.
Jeffrey C. Hollen, of Richardson, Ouderkirk & Hollen, Newport, argued the cause and filed the petition for petitioner on review.
Jonathan H. Fussner, Asst. Atty. Gen., Salem, argued the cause for respondent on review.
Before CARSON, C.J., and PETERSON,[**] GILLETTE, VAN HOOMISSEN, FADELEY, UNIS, and GRABER, JJ.
Prior Report: 117 Or.App. 99, 843 P.2d 488.
PER CURIAM.
Affirmed by an equally divided court.
UNIS, J., dissented and filed an opinion.
UNIS, Justice, dissenting.
In my view, the decision of the Court of Appeals in this case should be vacated, and this case should be remanded to the Court of Appeals in light of this court's decision in State v. Nagel, 320 Or. 24, 880 P.2d 451 (1994).
NOTES
[**]  Peterson, J., retired December 31, 1993.